DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16- 20 directed to the embodiment in Figs. 15A- 16C in the reply filed on 9/09/20 is acknowledged.  Claims 21- 35 are canceled.  Claims 36- 46 are added.  Claims 16- 20 and 36- 46 are pending and being addressed by this Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the distal anchor comprises a distal comprises a distal collar” in line 2, which is unclear.  For the purposes of examination, the Office is interpreting the claim language to read as - - the distal anchor 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16- 20 and 36- 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al. (US Pub. No. 2012/0184972 A1).

    PNG
    media_image1.png
    352
    875
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    864
    media_image2.png
    Greyscale

Regarding claim 16, Lam discloses an apparatus, comprising:
a needle (456) (Figs. 36A- 36C) having a bore and a distal tip;
a pusher (468) (Figs. 36A- 36C) having a distal end, the pusher (468) being disposed within the bore of the needle (456) for movement between a delivery position (Fig. 36A) within the needle (456) and a deployed position (Fig. 36C) distal to the distal tip of the needle (456);
a distal anchor (48) (Figs. 36A- 36C) having a distal end, a proximal end, a plurality of radially expandable members (50a, 50b) (Figs. 36A- 36C) between the distal end and the proximal end, and a central bore extending between the distal end and the proximal end, the distal anchor (48) being configured to be disposed within the central bore of the needle (456) in a delivery configuration (Fig. 36A) in which the radially expandable members (50a, 50b) are oriented substantially axially and deployed distally from the needle (456) in a deployed configuration (Fig. 36C) in which the radially expandable members (50a, 50b) extend radially outwardly from a center of the central bore (P. [0166]); and

Regarding claim 17, Lam further discloses wherein the distal anchor (48) is reconfigurable from the delivery configuration (Fig. 36A) to the deployed configuration (Fig. 36C) at least in part by approximating the distal end of the pusher (468) to the stopper (54) to thereby axially compress the distal anchor (48) (P. [0166]).
Regarding claim 18, Lam further discloses wherein the plurality of radially expandable members (50a, 50b) includes a first plurality of radially expendable members disposed at a first axial position (50b) between the proximal end and the distal end of the distal anchor (48) and a second plurality of radially expandable members (50a) disposed at a second axial position, spaced from the first axial position, between the proximal end and the distal end of the distal anchor (48) (See Fig. 36C).
Regarding claim 19, Lam further discloses wherein the stopper (54) is part of the suture (52) (P. [0124]).
Regarding claim 20 in light of the 35 U.S.C. 112(b) rejection above, Lam further discloses wherein: 
the distal anchor (48) comprises a distal collar (DC) (See Annotated Figs. 16B, 36C - - needle deployment system 150 includes same distal anchor parts of needle deployment system 450 and is used in this rejection because Fig. 16B shows a cross-section of distal anchor 48) coupled to a distal end of the plurality of radially expandable members (50a, 50b), and a proximal collar (PC) (See Annotated Figs. 26B, 36C) coupled to a proximal end of the radially expandable members (50a, 50b);

the pusher (168, 468) is disposed proximally from the proximal collar (PC); and
the suture (52) extends through the proximal collar (PC) and the distal collar (DC) to the stopper (54).
It is noted that the distal and proximal ends of the radially expandable tubes (50a, 50b) are interpreted as the distal and proximal collars because they are similar to the distal and proximal ends of the applicant’s elected invention’s distal anchor 540 (Fig. 15C).  Additionally, the broadest reasonable interpretation of a collar is “something resembling a collar in shape or use (such as a ring or round flange to restrain motion or hold something in place) (See Merriam-Webster definition of collar, p. 2).  This broad definition permits the interpretation of the distal and proximal collars as being the ends of a tube(s) which are compressed in between the stopper (54) and the cinch (62) because the ends of the tubes restrain the axial compression in order to stop axial compression at the point necessary for achieving the desired radial expansion (See Annotated Fig. 36C).  It is further noted that applicant’s only use of the term “collar” to identify a particular structure is in reference to the non-elected Species IV (Figs. 21A-21E) (P.[0111]; “distal collar 1095” and “proximal collar 1096”).  As such, the use of “collar” in reference to the elected Species I (Figs. 15A- 16C)  is given a broader interpretation than if applicant had elected Species IV (Figs. 21A-21E).
Regarding claim 36, Lam discloses an anchor assembly comprising: 
an anchor device (48) (Figs. 36A- 36C) comprising:
a proximal end portion (PC) (See Annotated Fig. 16B); a distal end portion (DC) (See Annotated Fig. 16B - - needle deployment system 150 includes same distal anchor 
one or more radially-expandable members (50a, 50b) (Figs. 36A- 36C) disposed between the distal end and the proximal end (DC, PC) (See Annotated Fig. 16B); and
a central channel extending a length of the anchor device (48) (See Fig. 16 showing a cross-section with suture 52 disposed within the central channel).
Regarding claim 37, Lam further discloses further comprising:
a distal stopper (54) (Figs. 36A- 36C) disposed adjacent to a distal opening of the distal end portion of the anchor device (DC); and
a suture (52) (Figs. 36A- 36C) coupled to the distal stopper (54) and running through the central channel of the anchor device (48).
Regarding claim 38, Lam further discloses wherein the stopper is formed from the suture (52) (P. [0124]).
Regarding claim 39, Lam further discloses further comprising:
a delivery device (456) (Figs. 36A- 36C) having a lumen and a distal opening; and
a pusher (468) (Figs. 36A- 36C) disposed at least partially within the lumen of the delivery device (456).
Regarding claim 40 in light of the 35 U.S.C. 112(b) rejection above, Lam further discloses wherein:
the pusher (468) includes a central lumen;
the suture (52) is disposed at least partially within the central lumen of the pusher (468); and

Regarding claim 41, Lam further discloses wherein the anchor device (48) is configured to be disposed within the lumen of the delivery device (456) in a delivery configuration (36A) in which the radially expandable members are oriented substantially axially.
Regarding claim 42, Lam further discloses wherein the anchor device (48) is configured to be deployed distally from the distal opening of the delivery device (456) (See Fig. 36C).
Regarding claim 43, Lam further discloses wherein the delivery device (456) comprises a needle that forms a tissue-puncturing tip around at least a portion of the distal opening (P. [0162]).
Regarding claim 44, Lam further discloses wherein the one or more radially-expandable members (50a, 50b) includes a plurality of evenly circumferentially spaced projections, each including a proximal portion (PP), a distal portion (DP), and a bend portion (BP) between and connecting the proximal portion (PP) and the distal portion (DP) (See Annotated Fig. 16B showing at least the plurality of evenly circumferentially spaced projections of the one of the radially-expandable members).
Regarding claim 45, Lam further discloses wherein the one or more radially expandable members (50a, 50b) includes a first plurality of radially expendable members disposed at a first axial position (50b) between the proximal end and the distal 
Regarding claim 46, Lam further discloses wherein the distal end portion (DC) and the proximal end portion (PC) of the anchor device (48) are tubular in form (See Fig. 16 showing a cross-section with suture 52 disposed within the tubular forms of the end portions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                       

/WADE MILES/Primary Examiner, Art Unit 3771